In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 15‐1280 
VONZELL WHITE, 
                                                   Plaintiff‐Appellant, 

                                   v. 

CITY  OF  CHICAGO,  and  CHICAGO  POLICE  OFFICER  JOHN 
O’DONNELL, 
                                    Defendants‐Appellees. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
                No. 11‐cv‐7802 — John Z. Lee, Judge. 
                      ____________________ 

     ARGUED DECEMBER 11, 2015 — DECIDED JULY 21, 2016 
                 ____________________ 

    Before KANNE, ROVNER, and HAMILTON, Circuit Judges. 
    HAMILTON, Circuit Judge. From 2008 until 2010, the FBI and 
Chicago Police Department conducted a narcotics investiga‐
tion on Chicago’s West Side called “Operation Blue Knight.” 
As  the  operation  was  wrapping  up,  defendant  Officer  John 
O’Donnell  applied  for  dozens  of  arrest  warrants,  including 
one for Vonzell White, the plaintiff in this civil case. Other of‐
ficers  had  observed  White  and  his  brother  sell  heroin  to  an 
2                                                       No. 15‐1280 

informant.  The  observations were in a more  comprehensive 
report that O’Donnell used as the basis for his arrest warrant 
application. White was arrested, but the charge was dropped. 
He then brought this civil lawsuit alleging that Officer O’Don‐
nell’s actions and a City of Chicago policy violated his Fourth 
Amendment rights. All of White’s claims are based on the the‐
ory that Officer O’Donnell failed to present the judge who is‐
sued  the  warrant  enough  information  to  establish  probable 
cause for the arrest. 
    The  district  court  dismissed  the  policy  claim  against  the 
City on the pleadings and later granted summary judgment 
to Officer O’Donnell on the individual claim against him. Al‐
though we agree with White on some important legal points, 
in the end we affirm the judgment in favor of the defendants. 
Officer O’Donnell’s written application for an arrest warrant, 
supported by his oral testimony about the report of the sur‐
veillance of the drug deal, provided probable cause for the ar‐
rest warrant. 
I. Factual and Procedural Background 
     A. Operation Blue Knight 
    From 2008 until 2010, the FBI and the Chicago Police De‐
partment  jointly  targeted  high  narcotics  areas  on  the  West 
Side of Chicago in “Operation Blue Knight.” Operation Blue 
Knight used confidential informants to carry out and record 
drug deals. On July 31, 2010, Operation Blue Knight officers 
set  up  surveillance  with  an  informant  stationed  near  a  bus 
shelter. The officers were targeting Vernon Chapman, who is 
plaintiff  Vonzell  White’s  brother.  Both  Chapman  and  White 
were known to law enforcement as members of the Traveling 
Vice  Lords  gang,  a  target  of  the  investigation.  The  officers 
No. 15‐1280                                                       3 

watched  Chapman  and  White  drive  up,  park,  and  walk  to‐
ward the bus  shelter where the informant was waiting.  The 
officers reported that they watched White and Chapman both 
speak  with  the  informant.  White  testified  at  his  deposition 
that Chapman walked thirty feet away from White and spoke 
alone with the informant. After the conversation, White and 
Chapman drove away from the area and police ended surveil‐
lance. For purposes of reviewing the grant of summary judg‐
ment, we assume the officers did not actually see a hand‐to‐
hand transfer of heroin to the informant. 
    The informant then called the officers and told them that 
he had purchased heroin from White and Chapman. The of‐
ficers met with the informant and retrieved the drugs. The in‐
formant identified White and Chapman in a photo array, and 
field tests confirmed that the drugs were heroin. The officers’ 
observations from the July 31 purchase were summarized in 
a Narcotics & Gang Investigations Section Supplementary Re‐
port, called the NAGIS Report, prepared by one of the partic‐
ipating officers. 
   B. Arrest Warrant 
    Several months later, in November 2010, Operation Blue 
Knight  officers  prepared  to  arrest  and  prosecute  numerous 
suspects. Chicago Police Officer John O’Donnell, who did not 
participate in the July 31 surveillance, was in charge of sub‐
mitting the arrest warrant requests for Operation Blue Knight. 
He  discussed  the  matter  with  the  prosecutor  and  signed  a 
criminal complaint against White on the basis of the NAGIS 
Report. The complaint form, which is used regularly by the 
Chicago Police Department, contained spaces for personal de‐
tails and a brief description of the alleged offense. The com‐
plaint  against  White  alleged  in  relevant  part  that  “Vonzell 
4                                                       No. 15‐1280 

White … committed the offense of Delivery of a Controlled 
Substance  in  that  he/she  Knowingly  and  Unlawfully  deliv‐
ered … a substance containing a controlled substance to wit: 
3.0 grams of heroin.” The complaint gave the date and street 
address of the charged delivery but contained no additional 
factual details about White’s alleged drug deal or the basis for 
the accusation.  
    On  November  16,  Officer  O’Donnell  and  the  prosecutor 
appeared before a state court judge to seek an arrest warrant 
for several Operation Blue Knight suspects, including White. 
Officer O’Donnell presented the criminal complaint and testi‐
fied  under  oath  about  White’s  actions  as  detailed  in  the 
NAGIS Report. The judge issued a warrant to arrest White.  
    To support his claim that Officer O’Donnell failed to pro‐
vide  the  state  court  with  sufficient  information  to  establish 
probable cause to arrest him, White emphasizes that Officer 
O’Donnell  and  the  prosecutor  could  not  remember  at  their 
depositions  in  this  federal  civil  case  exactly  what  Officer 
O’Donnell  told  the  judge  about  White’s  participation  in  the 
drug deal. Nevertheless, Officer O’Donnell specifically testi‐
fied: “On November 10, 2010, I signed a criminal complaint 
against Vonzell White for delivery of a controlled substance 
based on the 7/31/10 NAGIS report documenting that Vernon 
Chapman and Vonzell White delivered a controlled substance 
to the C/I in a covert narcotics purchase on July 31, 2010.” He 
added that the “NAGIS report identifies Vonzell White, a/k/a 
‘Zebo’ and Vernon Chapman a/k/a ‘C‐Dog’ as affiliated with 
the Traveling Vice Lords and lists both Chapman and White 
as the offenders who delivered heroin to the C/I on July 31, 
2010,  in  the  covert  narcotics  purchase.  Based  on  my  experi‐
ence  and  understanding  of  the  incident,  I  believed  the 
No. 15‐1280                                                        5 

7/31/2010 NAGIS report set forth sufficient probable cause to 
secure the arrest of Vonzell White for delivery of a controlled 
substance.” The NAGIS report’s account of the controlled buy, 
if believed, provided sufficient information to find probable 
cause to arrest White.  
   C. Dismissal of Criminal Case and Filing of Civil Suit 
    White was arrested on November 17, 2010. He remained 
in custody until January 5, 2011. On July 21, 2011, prosecutors 
dismissed the charges against him, apparently because the in‐
formant was not available to testify against him. 
    White then filed this civil suit against both Officer O’Don‐
nell and the City of Chicago alleging that he was arrested in 
violation of the Fourth and Fourteenth Amendments and was 
prosecuted maliciously under state law. White contends that 
Officer O’Donnell knowingly sought an arrest warrant with‐
out probable cause. White argues that the sparse description 
of the offense on the standard complaint form failed to pro‐
vide the state court judge with sufficient information to find 
probable cause for the arrest. White also alleges a Monell claim 
against the city for the allegedly widespread practice of seek‐
ing arrest warrants on the basis of the conclusory complaint 
forms. See Monell v. Department of Social Services of City of New 
York, 436 U.S. 658, 694–95 (1978) (rejecting respondeat supe‐
rior  liability  under  42  U.S.C.  § 1983  but  allowing  claims 
against local governments for official policies or customs that 
violate federal rights). 
   The district court granted the city’s motion to dismiss the 
Monell  claim for failure to state a  claim  pursuant to Federal 
Rule  of  Civil  Procedure  12(b)(6),  finding  that  the  complaint 
did not allege a sufficient factual basis to believe the alleged 
6                                                           No. 15‐1280 

practice  was  actually  so  widespread  as  to  support  a  Monell 
claim. Defendants later moved for summary judgment on the 
remaining claims. The district court granted summary judg‐
ment for Officer O’Donnell on the federal claim for false ar‐
rest, finding that he was entitled to qualified immunity, and 
the court declined to exercise supplemental jurisdiction over 
the  state  law  malicious  prosecution  claim.  White  has  ap‐
pealed. 
II. Fourth Amendment Claim Against Officer O’Donnell 
     We  first  consider  summary  judgment  on  the  Fourth 
Amendment  claim  against  Officer  O’Donnell  as  an  individ‐
ual.  We  review  de  novo  a  district  court’s  grant  of  summary 
judgment. Miller v. Gonzalez, 761 F.3d 822, 826 (7th Cir. 2014). 
We review the evidence in the light reasonably most favorable 
to  the  non‐moving  party—here,  plaintiff  White.  Id.  We  give 
him  the  benefit  of  reasonable  inferences  from  the  evidence, 
id.,  citing  Anderson  v.  Liberty  Lobby,  477  U.S.  242,  255  (1986), 
but not speculative inferences in his favor, see Tubergen v. St. 
Vincent Hosp. and Health Care Center, Inc., 517 F.3d 470, 473 (7th 
Cir.  2008),  quoting  McDonald  v.  Village  of  Winnetka,  371  F.3d 
992, 1001 (7th Cir. 2004). Summary judgment is appropriate 
when no genuine dispute of material fact exists and the mov‐
ing parties are entitled to judgment as a matter of law. Fed. R. 
Civ. P. 56(a); see also Carroll v. Lynch, 698 F.3d 561, 564 (7th Cir. 
2012). The controlling question is whether a reasonable trier 
of fact could find in favor of the non‐moving party on the ev‐
idence submitted in support of and opposition to the motion 
for summary judgment. See Sweat v. Peabody Coal Co., 94 F.3d 
301, 304 (7th Cir. 1996).  
  White  asserts  that  he  was  arrested  based  on  an  invalid 
warrant because Officer O’Donnell failed to present sufficient 
No. 15‐1280                                                               7 

information  to allow  the state court judge to  evaluate  prob‐
able cause for arrest. White argues that the bare‐bones crimi‐
nal complaint could not establish probable cause and that the 
insufficiency was not cured by Officer O’Donnell’s testimony 
because  he  could  not  recall  his  testimony  more  specifically. 
Defendants  respond  that  Officer  O’Donnell’s  affidavit  and 
deposition testimony establish that he gave sworn oral testi‐
mony  about  the  NAGIS  Report.  Both  sides  agree  that  the 
NAGIS  report  contains  information  sufficient  to  establish 
probable cause for White’s arrest. White argues that because 
O’Donnell’s  testimony  to  the  state  court  judge  was  not  rec‐
orded, there is a genuine issue of material fact about just what 
he said and thus whether the warrant was issued on the basis 
of probable cause.1  
     When  a  plaintiff  is  arrested  pursuant  to  a  facially  valid 
warrant, the plaintiff may prevail on a false arrest claim only 
if  a  reasonable  officer  should  have  known  that  the  infor‐
mation  provided  to  the  judge  was  insufficient  to  establish 
probable cause. Williamson v. Curran, 714 F.3d 432, 441–42 (7th 
Cir. 2013). To succeed on this claim, the plaintiff must demon‐
strate that the officer knowingly, intentionally, or with reck‐
less disregard for the truth sought a warrant on the basis of 
legally  insufficient  information.  Beauchamp  v.  City  of  No‐
blesville, 320 F.3d 733, 742 (7th Cir. 2003). Of course, the plain‐
tiff may not succeed if the officer did in fact present sufficient 




                                                 
      1 While White disputes some of the facts contained in the NAGIS Re‐

port, this dispute is immaterial since he does not claim that Officer O’Don‐
nell actually lacked probable cause to seek an arrest warrant. 
8                                                       No. 15‐1280 

evidence to “support the independent judgment of a disinter‐
ested magistrate.” Whiteley v. Warden, Wyoming State Peniten‐
tiary, 401 U.S. 560, 565 (1971); Williamson, 714 F.3d at 442. 
    This is not a case where an officer sought an arrest warrant 
solely on the basis of a bare‐bones complaint. In fact, we agree 
with White that the complaint in this case would be insuffi‐
cient by itself under Whiteley because it lacks any factual in‐
formation about the alleged offense or the basis for the accu‐
sation  that  would  allow  the  judge  to  make  an  independent 
judgment about probable cause. See Whiteley, 401 U.S. at 568.  
    The Fifth Circuit addressed a similar situation in Spencer v. 
Staton, 489 F.3d 658 (5th Cir. 2007), where a Mr. and Mrs. Spen‐
cer  and  one  Zinnerman  were  suspected  of  being  involved 
with murders in a botched robbery attempt. Id. at 660–61. De‐
tectives went to the house where all three were staying and 
discovered that they had left. Id. at 661. Fearing that they were 
attempting to flee, the detectives obtained arrest warrants for 
Mr. and Mrs. Spencer and Zinnerman, and they charged Mr. 
Spencer and Zinnerman with armed robbery and first‐degree 
murder.  Id.  Mrs.  Spencer  was  charged  as  an  accessory  after 
the fact. Id. She was acquitted of the accessory charge through 
a plea deal involving her husband. Id. at 661. She then brought 
a civil suit alleging that the arrest warrant application submit‐
ted by the detectives was facially invalid and unsupported by 
probable cause to arrest her. Id.  
   The district court had granted summary judgment for the 
detectives  on  the  basis  of  qualified  immunity,  but  the  Fifth 
Circuit  reversed:  “After  reciting  Spencer’s  biographical  and 
contact information, the affidavit states nothing more than the 
charged offense, accompanied by a conclusory statement that 
No. 15‐1280                                                         9 

Spencer assisted her husband and Zinnerman in evading Lou‐
isiana  authorities.  It  does  not  supply  the  factual  basis  for 
probable cause necessary for issuance of an arrest warrant.” 
Id. at 661–62. The lead detective sought to cure this problem 
by asserting that he supplemented the affidavit with oral tes‐
timony “based on his personal knowledge and investigation 
such that—in the aggregate—the information conveyed to the 
judge”  supported  probable  cause  for  Spencer’s  arrest.  Id.  at 
662. There was “significant uncertainty” in the record “con‐
cerning  what  oral  testimony”  the  detective  provided  to  the 
judge and when. Id. at 662. The court concluded that the war‐
rant application to the issuing judge was “a textbook example 
of a facially invalid, ‘barebones’ affidavit.” Id. at 661. The court 
also noted that the detective did not allege that his statements 
to the judge were made under oath. Id. at 663.  
   We do not disagree with the analysis or result in Spencer, 
but there are two key differences here. The undisputed facts 
here show that Officer O’Donnell did not seek the arrest war‐
rant on the complaint alone or on the basis of unsworn oral 
assertions to the judge. Instead, Officer O’Donnell’s uncontro‐
verted deposition testimony establishes that he gave a state‐
ment under oath about White “being a named offender in a 
narcotics transaction” based on the contents of the NAGIS Re‐
port, which gave detailed and specific grounds for probable 
cause that White had been part of an illegal heroin deal. White 
contends  that  there  is  no  evidence  “about  the  actual  words 
spoken by O’Donnell,” but we see no basis for finding a gen‐
uine issue of material fact simply because the testifying officer 
cannot recount the precise words he spoke to the judge under 
oath.  A  police  officer  seeking  a  warrant  can  rely  on  infor‐
mation from other officers. See United States v. Williams, 627 
10                                                      No. 15‐1280 

F.3d 247, 252 (7th Cir. 2010) (“The collective knowledge doc‐
trine permits an officer to … arrest a suspect at the direction 
of another officer or police agency, even if the officer himself 
does not have firsthand knowledge of facts that amount to the 
necessary level of suspicion to permit the given action.”). It is 
undisputed that the NAGIS Report detailed the surveillance 
of  the  drug  transaction  involving  White  and  that  Officer 
O’Donnell testified on the basis of that report. His deposition 
testimony establishes that he presented sufficient evidence to 
the  judge  to  establish  probable  cause.  White  has  offered  no 
evidence presenting a genuine issue of material fact. 
    In  his  reply  brief,  White  argues  that  the  “procedure”  of 
seeking arrest warrants on the basis of sworn oral testimony 
“may result in distorted subsequent testimony as to what in‐
formation was presented orally”—though White is careful to 
note  that  he  does  not  challenge  the  constitutionality  of  the 
practice. A written affidavit or recorded testimony would of 
course make it easier for an officer to establish the sufficiency 
of  the  evidence  presented  to  a  warrant‐issuing  judge.  But 
White  cites  only  authorities  dealing  with  applications  for 
search warrants, not arrest warrants. See, e.g., United States v. 
Clyburn, 24 F.3d 613, 618 (4th Cir. 1994) (emphasis added). Un‐
like an arrest warrant, which describes a person with particu‐
larity when that person is identified, a search warrant requires 
a “particular description of the things to be seized” and the 
scope of the location to be searched. Andresen v. Maryland, 427 
U.S. 463, 480 (1976) (internal quotations omitted). The practi‐
cal concerns about establishing the evidentiary basis for par‐
ticularized descriptions for a search warrant are not as signif‐
icant  for  arrest  warrants,  where  the  officer  must  show  only 
probable cause for a person’s arrest. While the district court 
No. 15‐1280                                                         11 

granted summary judgment for Officer O’Donnell on the ba‐
sis of qualified immunity, we conclude that he is entitled to 
summary judgment on the merits of the Fourth Amendment 
claim against him. The undisputed facts in the summary judg‐
ment record show that he provided the state court judge with 
a sufficient factual basis to support the arrest warrant. 
III. The Monell Claim of Unconstitutional Practice 
    The  district  court  dismissed  White’s  Monell  claim  on  the 
pleadings.  White  v.  City  of  Chicago,  2014  WL  958714  at  *2–3 
(N.D. Ill. 2014). The court held that White failed to state a Mo‐
nell claim because his claim was “based upon the sole allega‐
tion  that  O’Donnell  acted  in  accordance  with  a  widespread 
practice of the police department of the City of Chicago when 
seeking a warrant.” Id. at *2 (internal citations omitted). This, 
the court said, was not enough to allow the court to draw the 
reasonable  inference  that  the  City  maintained  a  policy,  cus‐
tom, or practice that deprived him of his constitutional rights. 
Id. This was an error, but a harmless one.  
    The  Supreme  Court  held  in  Leatherman  v. Tarrant  County 
Narcotics  Intelligence  and  Coordination  Unit,  507  U.S.  163,  164 
(1993),  that  federal  courts  may  not  apply  a  “‘heightened 
pleading standard’—more stringent than the usual pleading 
requirements of Rule 8(a) of the Federal Rules of Civil Proce‐
dure—in civil rights cases alleging municipal liability under 
… 42 U.S.C. § 1983.” The Court emphasized that “Rule 8(a)(2) 
requires that a complaint include only a ‘short and plain state‐
ment of the claim showing that the pleader is entitled to re‐
lief.’” Id. at 168; see also Geinosky v. City of Chicago, 675 F.3d 
743, 748, n.3 (7th Cir. 2012). The Leatherman holding has sur‐
vived  the  Court’s  later  civil  pleading  decisions  in  Iqbal  and 
Twombly,  which  require  the  pleader  to  allege  a  “plausible” 
12                                                    No. 15‐1280 

claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007); 
Ashcroft v. Iqbal, 556 U.S. 662 (2009). 
    White alleged in his amended complaint: “In accordance 
with  a  widespread  practice  of  the  police  department  of  the 
City of Chicago: O’Donnell requested the judge to issue a war‐
rant  on  the  basis  of  O’Donnell’s  conclusory  allegation  that 
other  law  enforcement  officers  claimed  or  believed  plaintiff 
had committed an offense, and O’Donnell did not present the 
judge with an affidavit setting out any affirmative allegation 
of facts that would indicate that  plaintiff had committed an 
offense.” Together with the individual claim against O’Don‐
nell and the standard printed form that does not require spe‐
cific factual support for an application for an arrest warrant, 
this  allegation  was  enough  to  satisfy  the  “short  and  plain 
statement  of  the  claim”  requirement  of  Rule  8(a)(2).  White 
was not required to identify every other or even one other in‐
dividual  who  had  been  arrested  pursuant  to  a  warrant  ob‐
tained through the complained‐of process. See, e.g., Jackson v. 
Marion County, 66 F.3d 151, 152–53 (7th Cir. 1995). 
   In the end, however, Officer O’Donnell’s sworn testimony 
about the NAGIS Report provided sufficient evidence to es‐
tablish  probable  cause.  Probable  cause  also  establishes  that 
White did not suffer a constitutional injury, which is a neces‐
sary element of a Monell claim. City of Los Angeles v. Heller, 475 
U.S. 796, 799 (1986). Since White’s Monell claim fails on other 
grounds,  the  error  on  the  sufficiency  of  the  pleading  was 
harmless. See Fed. R. Civ. P. 61.  
      The judgment of the district court is AFFIRMED.